Citation Nr: 1604326	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO. 09-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis B.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
September 2007 (denying service connection for a psychiatric disorder), December 2007 (denying the reopening of a claim of service connection for hepatitis B), and February 2009 (denying service connection for hepatitis C), rating decisions of the San Juan, Puerto Rico,  Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board, most recently in January 2013, at which time it was remanded for additional development.  As discussed below, the remand instructions for hepatitis C were substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately the remand instructions for service connection of a psychiatric disorder were not substantially complied with and thus the claim must be remanded.       

The issuse of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2006 Board decision denied reopening a claim of service connection for hepatitis B.  The Veteran did not appeal this decision; it is final.  

2.  The evidence added to the record since the last final decision in October 2006 does not contribute to a more complete picture of the Veteran's claim for hepatitis B and does not create a reasonable possibility of an allowance of the claim.  

3.  The Veteran's currently diagnosed hepatitis C was not present during his active service and did not develop as a result of any incident during service.   

CONCLUSIONS OF LAW

1.  The October 2006 Board decision that declined to reopen the claim of service connection for hepatitis B is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim for service connection for hepatitis B.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection of hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided to the Veteran in August 2007 and December 2008 letters.  

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Although a VA examination was afforded the Veteran in connection with the claim of hepatitis consideration of whether that examination is adequate is not necessary since the Board finds that the Veteran has failed to submit new and material evidence to reopen his claim for service connection for hepatitis B.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The examination is adequate to decide the claim of service connection for hepatitis C.  The report includes a clinical examination, diagnostic testing, and consideration of the Veteran's reported symptoms.  The report provides findings relevant to determining whether service connection is warranted and relevant for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria 

a.  Reopening a Claim

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

b.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

III.  Application to Reopen 

The Veteran contends that his claim for service connection hepatitis B should be reopened because "there is enough medical evidence in the SMR that I suffered the hepatitis condition and received medical treatment while in the military service in 1973."  The Veteran's application to reopen is denied as the evidence does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.  

In a January 1989 rating decision the RO denied the Veteran's initial claim of entitlement to service connection for hepatitis B on the basis of a lack of evidence that the Veteran was experiencing residuals of hepatitis B.  The Veteran was notified of the January 1989 rating decision and of his appellate rights in a February 1989 letter.  He did not appeal this rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the January 1989 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the January 1989 rating decision included the Veteran's STRs and post-service private medical records.  

In a final October 2006 decision, the Board declined to reopen the claim because new and material evidence had not been submitted.  Evidence considered at that time included the reports of December 1998 and July 2003 VA examinations that noted the Veteran's history of hepatitis B, but found no residuals.  Also considered at that time was a private laboratory report showing the Veteran tested positive for hepatitis antibodies.  

The Veteran submitted a May 2007 statement along with several documents to reopen his claim for service connection for hepatitis B.  The Veteran stated in May 2007 that he was hospitalized and diagnosed with hepatitis B during active service.  The documents the Veteran submitted included a 1990 letter from a diagnostic and treatment center informing the Veteran that he could not donate blood because he tested positive for hepatitis B.  The Veteran also submitted a January 1974 clinical record noting his admission into the hospital and his diagnosis of hepatitis B.  Additionally, the Veteran's VA treatment records from January 2002 through August 2007 were obtained and showed a diagnosis of hepatitis B but did not note any residuals of hepatitis B.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board finds that the most of the evidence submitted since the October 2006 final Board is duplicative and none of the evidence is material.  The Veteran's contention in his March 2008 notice of disagreement that the submitted evidence established that he was diagnosed with, and treated for, hepatitis B while in service is accurate.  That fact was known and considered at the time of the initial claim; service connection was denied because there was no evidence of residuals.  The recently submitted evidence does not relate to the unestablished fact of the Veteran currently experiencing residuals of hepatitis B.  Because the evidence does not establish that the Veteran has residuals of hepatitis B, it does not raise a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has not been received, the claim is not reopened, and the Veteran's appeal to this extent is denied.

IV.  Service Connection for Hepatitis C

The Veteran seeks service connection for his hepatitis C.  In support of his claim, the Veteran reported that he was diagnosed with hepatitis B while in service. 

The January 2013 Board remand requested that the examiner determine if the Veteran's hepatitis C was etiologically related to his service, including his treatment for hepatitis B.  The Veteran received a VA examination in August 2013 which complied with this instruction.  Additionally, the January 2013 Board remand directed the RO to contact the Veteran and ask him to identify all health care providers who may possess additional records pertinent this hepatitis claim.  A May 2013 letter was sent to the Veteran with an Authorization and Consent to Release Information form in order to obtain the names, dates of treatment, and addresses for all health care providers who treated the Veteran.  However, to date, the Veteran has not responded to the May 2013 letter with the requested information.  The RO therefore could not proceed any further without the Veteran signing the authorization and consent to release information form.  The January 2013 Board remand also requested updated VA treatment records from the VA medical center (VAMC) in San Juan, Puerto Rico from September 2007 to present, as well as any available social security administration (SSA) records, which were all obtained and associated with the claims file.  Finally, the January 2013 Board remand requested the RO obtain any outstanding STRs.  The RO sent a May 2013 request for the Veteran's complete personnel file and STRs including records from United States Air Force Hospital WSBN, Germany, and the USAGH in Frankfurt, Germany.  The RO received a response in May 2013 indicating that all available STRs had already been provided.  As the RO complied with all portions of the remand as it pertains to the Veteran's claim for service connection for hepatitis C, the remand was substantially complied with and the claim is ready for appellate review.  Stegall, supra.    

The Veteran's STRs reflect that in January 1974 the Veteran was hospitalized and diagnosed with hepatitis B.  However, the Veteran's STRs reflect no complaints, findings, or diagnosis of acute hepatitis C.  The Veteran's VA treatment records reflect that several decades later, sometime in early 2000 the Veteran was diagnosed with hepatitis C.   

In a July 2002 VA treatment record, the Veteran answered "yes" to "have you ever had" exposure to blood and multiple sexual partners.  In his August 2013 VA examination the Veteran reported engaging in high risk sexual behavior and having a brother with hepatitis B.  

VA treatment records from October 2002 to August 2013 show a diagnosis of hepatitis C.  The Veteran underwent a VA examination in August 2013, where he reported that he was diagnosed with hepatitis B in 1974 after being hospitalized in Germany.  This diagnosis was confirmed in 1990 when the Veteran attempted to donate blood and was denied on the basis of testing positive for hepatitis B.  The Veteran reported to the August 2013 VA examiner that a private physician told him he had hepatitis C sometime in 2000, and that it was confirmed by VA physicians in 2002.  The Veteran reported he was not under treatment for hepatitis C and had never been treated for it.  The VA examiner noted that there was evidence in the claims file of the Veteran having told his primary care physician that his brother also had hepatitis C.  

After examining the Veteran and reviewing the claims file the August 2013 VA examiner concluded that the Veteran's hepatitis C is less likely as due to his service, his hepatitis B, or to the treatment he received for it.  The examiner's rationale was that the Veteran wasn't diagnosed with hepatitis C until 2002, which was too long after the hepatitis B diagnosis to be related.  The examiner explained, "even though hepatitis C was discovered by the medical community in 1989, since 1992 screenings for its detection was [e]stablished and it is not until 2002 that this Veteran is diagnosed which excludes the possibility of having had the condition (hepatitis C) since 1974 since when he suffered the acute episode of hepatitis B."  This opinion is competent evidence as the examiner provided a thorough rationale for his conclusion.  Therefore it is probative evidence that weighs against the claim.  Nieves-Rodriguez, supra.  

The only other evidence, which purports to link the Veteran's hepatitis C to his military service consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  
Without competent and credible evidence of an association between the Veteran's hepatitis C and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit of the doubt rule does not apply, and the Veteran's service connection claim for hepatitis C is denied.  See 38 U.S.C.A §5107.


ORDER

The Veteran's claim for service connection for hepatitis B remains denied.  

The Veteran's claim for service connection for hepatitis C is denied.  

REMAND

The Board remanded the Veteran's claim in January 2013 to obtain a medical opinion that addressed the nature and etiology of the Veteran's psychiatric disorder.  The opinion provided by the VA examiner failed to consider all the evidence in the claims file and therefore a clarifying opinion is needed.  The remand specifically asked the examiner to consider the documents in the claims file and the lay statements provided by the Veteran and his acquaintances "including his contentions that his mental state began to deteriorate during service following his hospitalization for hepatitis B."  

The Veteran was afforded a VA examination in August 2013.  The VA examiner diagnosed the Veteran with psychiatric complaints and concluded that the Veteran's psychiatric condition is not related, associated, caused, incurred or aggravated by military service.  The examiner's rationale for this conclusion was that there was no evidence of psychiatric symptoms during military service or within one year of separation from service.  The examiner noted that the Veteran did not seek psychiatric care until 1983, nine years after military service, and that he was not first diagnosed with a mental condition until 1983.  The August 2013 VA opinion is inadequate as it failed to address all of the evidence in the claims file, specifically the lay statements, as requested by the Board remand.

The Veteran and his acquaintances provided several statements detailing the Veteran's psychiatric episode within a year of his separation from service.  The Veteran stated in May 2007 that 3 months after separation from the army "I tried to commit suicide on three occasions, on one of which I was hospitalized in the hospital of Ciales where I received psychiatric treatment; and several times they hospitalized me against my will."  

Additionally, the Veteran provided lay statements that supported his account of his psychiatric symptoms.  The Veteran provided a September 1989 affidavit from a neighbor which stated "starting September or October 1974 and on, I interacted on several occasions with [the Veteran], having to subdue him by force and take him to the hospital in Ciales... due to nervous breakdowns."  The neighbor also recalled a specific incident in March 1974, "I take action to take him to the hospital due to his suffering from a nervous depression."  Additionally, the Veteran provided a February 2007 statement from a fellow service member, VGO, who served with him from August 1972 to August 1974.  VGO stated that he and the Veteran travelled together, and the Veteran "would have episodes of schizophrenia; and on several occasions, he had suicidal attempts."  

There is also medical evidence that the Veteran's psychiatric symptoms were present during and within a year of separation from service.  An August 1989 statement from the Veteran's private physician Dr. A.G. stated that in March 1974, during active service, he saw the Veteran because he was "disoriented, running through the town and screaming for no cause at all...  A diagnosis of Acute Anxiety State with an episode of Hysteria and Panic Reaction was made and referred for psychiatric evaluation and treatment."  A September 1989 private physician note from Dr. RMS noted that he evaluated the Veteran in 1974 for insomnia, nerves, and suicidal ideas.  

Thus, as there are lay statements and medical evidence that the Veteran was experiencing psychiatric symptoms during service and within a year of separation from service that were not considered by the August 2013 VA examiner, a clarifying opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the August 2013 examiner who wrote the opinion in connection with the Veteran's claim for service connection of a psychiatric disorder and request a clarifying opinion.      

After a review of the record, the examiner should diagnose all current psychiatric disorders and opine as to whether any diagnosed acquired psychiatric disorder at least as likely as not (i.e., a probability of 50 percent or higher) had its onset during service, was shown within a year of separation from service or is otherwise related to any aspect of the Veteran's active service, including the Veteran's contract of hepatitis B during his service.

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing an opinion, the examiner should specifically consider the service treatment records, pertinent VA and private medical evidence 
(August 1989 Dr. A.G. note and September 1989 Dr. R.M.S. note), and lay statements (Veteran's May 2007 statement, February 2007 buddy statement, September 1989 affidavit from the Veteran's neighbor), showing the Veteran had a psychiatric episode within a year of separation from service.  The examiner must also consider the Veteran's lay statement that his mental state began to deteriorate during service following his hospitalization for hepatitis B.

If the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

If the August 2013 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.  

2.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


